COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Irma K. Ortega, as Next Friend of A.G.T., a Minor v. Phan-Tran
                          Property Management, LLC, Minh Phan and Misty Tran

Appellate case number:    01-15-00676-CV

Trial court case number: 2013-74660

Trial court:              334th District Court of Harris County

Date motion filed:        June 14, 2016

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Lloyd


Date: July 7, 2016